Citation Nr: 0205879	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-04 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had active 
military service from May 1941 to February 1947.  She reports 
that he served as a member of the United States Armed Forces 
in the Far East (USAFFE) during World War II.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a remand of the United States Court 
of Appeals for Veterans Claims         (Court) by Order dated 
April 19, 2001.  This matter was originally on appeal from an 
October 1997 decisional letter of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of 
the Philippines and a September 1998 decision of the Board.  


FINDINGS OF FACT

1. The appellant has been notified of the evidence necessary 
to substantiate her
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The appellant's deceased spouse did not have verified 
service in the United States Armed Forces.


CONCLUSION OF LAW

The requirements for establishing basic eligibility for VA 
death benefits have not been met.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Remand and VCAA Development

The Court ordered readjudication of appellant's claim in 
light of the Veterans Claim Assistance Act of 2000 (VCAA).  
The Court maintains that the appellant may submit additional 
evidence that establishes that the service department's 
negative certification is based on erroneous information 
which may require a second verification from the service 
department. 

In this regard, the claims folder indicates that subsequent 
to the Court's Remand in April 2001, the Board sent a letter 
to appellant in September 2001, and offered appellant the 
opportunity to submit additional argument and evidence in 
support of her appeal.  The appellant has not submitted any 
additional evidence and the time prescribed for submitting 
evidence has elapsed.  Accordingly, the case has been 
forwarded to the undersigned Member of the Board for 
disposition. 

The Board finds that the requirements under the VCAA have 
been substantially met. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim and the reasons the 
claim was denied.  The RO provided the appellant with a copy 
of the October 1997 rating decision, as well as the April 
1998 Statement of the Case and May 1998 Supplemental 
Statement of the Case.  The RO sought verification of service 
from the U.S. Army Reserve Personnel Center in October 1997 
for a second time.  The Board notes that the appellant was 
provided with a copy of the Board's September 1998 decision, 
which advised the appellant of the evidence that would be 
required to substantiate her claim.  As indicated above, the 
appellant was offered the opportunity to submit additional 
evidence.  The appellant has not made the RO or the Board 
aware of any other evidence needed.  Based on the foregoing, 
the Board concludes that the duty to assist has been 
satisfied, and the Board will proceed with appellate review.



Basic Eligibility for VA Death Benefits

When the appellant's spouse submitted a claim for VA benefits 
in 1957, the RO attempted to verify his claimed service from 
July 1, 1941 to February 14, 1947.  In February 1958, the 
Department of the Army reported that no record pertaining to 
the appellant's spouse had been found to enable the office to 
make a determination of military service.

The appellant seeks entitlement to VA death benefits based on 
the claimed military service of her late spouse. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5 (1998). She maintains 
that her spouse served as a member of the USAFFE during World 
War II.  In support of her claim, the appellant submitted (1) 
a November 1959 Report of Proceedings of the Military 
Personnel Status Board, which indicated that her spouse had 
enlisted in the General Service Troops in May 1941, and (2) a 
January 1997 Certification from the Armed Forces of the 
Philippines, which indicated that her spouse had enlisted in 
May 1941 and had been discharged in February 1947.

In February 1998, the service department reported that no 
evidence had been found to warrant a change in the prior 
negative determination.  It was noted that the claimed dates 
of service were May 28, 1941 to June 30, 1946.

Eligibility for VA benefits is based on statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.           
38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who 
served in the active military, naval, or air service and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 101(2).  Service in the Philippine 
Commonwealth Army, including recognized guerrilla service, is 
included for purposes of dependency and indemnity 
compensation.  38 C.F.R. § 3.8.  For a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the Unites States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to the date of release 
from active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.9(a).  The active 
service of members of the irregular forces "guerrilla" will 
be the period certified by the service department.  38 C.F.R. 
§ 3.9(d).

In accordance with 38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2001), service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including among 
such military forces, organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, South West Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under (1) 
Contracts of National Service Life Insurance entered into 
February 18, 1946; (2) the Missing Persons Act; and (3) 
Chapters 11, 13 (exception § 1312(a)), and 23 of this title.  
Chapter 11 exclusively concerns compensation for service-
connected disability or death, and Chapter 13 exclusively 
concerns dependency and indemnity compensation for service-
connected death.

In accordance with 38 U.S.C.A. § 1541(a) (West 1991), the 
Secretary shall pay to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j), or who at the time of death 
was receiving (or entitled to receive) pension at the 
prescribed rate.  Service requirements of this section are 
met if the veteran served in the active military, naval, or 
air service:  (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 1991).

Acceptable evidence of service may consist of either a 
certification by the service department or certain, specified 
official documents issued by the service department.  38 
C.F.R. § 3.203.  Payment of pension, compensation, dependency 
and indemnity compensation, or burial benefits may be 
authorized, if otherwise in order, based upon evidence of 
service which VA relied upon to authorize payment of 
compensation or pension during the veteran's lifetime, 
provided that there is no evidence which would serve to 
create doubt as to the correctness of that service evidence.  
Id.

In the instant claim, on two separate occasions, the service 
department has reported that the appellant's spouse had no 
recognized military service.  The appellant's statements and 
the two documents that she submitted are insufficient to 
establish basic eligibility for VA death benefits, as they do 
not constitute official documents of any of the service 
departments of the United States.  38 C.F.R. § 3.203.  The 
appellant has not furnished any additional evidence during 
the time allotted by the Board in light of the Court's 
Remand.  As such, there is no reasonable basis for 
questioning the certification by the service department.

In the absence of verified active service, the appellant's 
claim of eligibility for VA death benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

